DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-9, 11-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-9, 11-20) of U.S. Patent No. 10,963,727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application
US Patent
1. A method for determining camera pose information of a camera of a mobile terminal having one or more processors and memory storing a plurality of instructions to be executed by the one or more processors, the method comprising: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images including a respective instance of the template image captured by the mobile terminal using the camera at a corresponding spatial position, and the template image being a reference image used for matching; determining a first homography between the template image and the second image; determining a second homography between the first image and the second image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera, wherein the camera pose information of the camera represents a spatial position of the mobile terminal when the mobile terminal captures the second image using the camera.
1. A method for determining camera pose information of a camera of a mobile terminal having one or more processors and memory storing a plurality of instructions to be executed by the one or more processors, the method comprising: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images collected by the camera, and the template image being a reference image used for matching; performing feature point detection on a first feature point in the template image and a second feature point in the second image, to obtain a first homography; determining a first target homography according to a first optical flow feature point in the first image and a first optical flow feature point in the second image; determining a second homography according to the first target homography and a second target homography, the second target homography being a homography from the template image to the first image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera.
11. A mobile terminal having a camera, one or more processors, memory and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform operations comprising: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images including a respective instance of the template image captured by the mobile terminal using the camera at a corresponding spatial position, and the template image being a reference image used for matching; determining a first homography between the template image and the second image; determining a second homography between the first image and the second image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera, wherein the camera pose information of the camera represents a spatial position of the mobile terminal when the mobile terminal captures the second image using the camera.
11. A mobile terminal having a camera, one or more processors, memory and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform operations comprising: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images collected by the camera, and the template image being a reference image used for matching; performing feature point detection on a first feature point in the template image and a second feature point in the second image, to obtain a first homography; determining a first target homography according to a first optical flow feature point in the first image and a first optical flow feature point in the second image; determining a second homography according to the first target homography and a second target homography, the second target homography being a homography from the template image to the first image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera.
17. A non-transitory computer readable storage medium storing a plurality of instructions in connection with a mobile terminal having a camera, one or more processors, memory and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations including: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images including a respective instance of the template image captured by the mobile terminal using the camera at a corresponding spatial position, and the template image being a reference image used for matching; determining a first homography between the template image and the second image; determining a second homography between the first image and the second image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera, wherein the camera pose information of the camera represents a spatial position of the mobile terminal when the mobile terminal captures the second image using the camera.
17. A non-transitory computer readable storage medium storing a plurality of instructions in connection with a mobile terminal having a camera, one or more processors, memory and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations including: obtaining a first image, a second image, and a template image, the first image being a previous frame of image of the second image, the first image and the second image being images collected by the camera, and the template image being a reference image used for matching; performing feature point detection on a first feature point in the template image and a second feature point in the second image, to obtain a first homography; determining a first target homography according to a first optical flow feature point in the first image and a first optical flow feature point in the second image; determining a second homography according to the first target homography and a second target homography, the second target homography being a homography from the template image to the first image; and performing complementary filtering processing on the first homography and the second homography, to obtain camera pose information of the camera.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in claim 1.  For example, the pose of the camera may be construed to be the position of the camera.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the US Patent, in the manner as claimed and as taught by the US application, for the benefit of optimizing the mobile device.  (Claims 2-9, 12-16, 18-20) have been analyzed and rejected w/r to claims (2-9, 12-16, 18-20) respectively.)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 22, 2022